Citation Nr: 0019703	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 30 percent evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1940 to October 
1945.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is objectively shown to be most nearly 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for assignment of a 50 percent evaluation for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The veteran has made 
such an allegation in this case.  Accordingly, his claim for 
an increased rating is well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, 
personal statements made by the veteran in support of his 
claim, and the report of a VA rating examination.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for the veteran's PTSD was 
granted by a January 1990 rating decision, and an initial 
non-compensable evaluation was assigned, effective from 
October 3, 1989.  The veteran appealed that decision, and in 
January 1991, the Board determined that the severity of his 
disorder warranted assignment of an initial 10 percent 
evaluation.  In September 1994, by a rating decision made 
pursuant to a determination by a VA Hearing Officer, the 
veteran's assigned disability rating for his PTSD was 
increased to 30 percent, effective from January 1993.  In a 
subsequent decision dated in March 1996, the Board determined 
that an evaluation in excess of 30 percent was not warranted 
at that time.   

In February 1998, the veteran submitted a claim for an 
increased evaluation for his PTSD, contending, in substance, 
that the severity of his PTSD warranted assignment of an 
evaluation in excess of 30 percent.  His claim was denied by 
an August 1998 rating decision.  This appeal followed.  

Contemporaneous VA clinical treatment records dating from 
January 1997 through October 1998 show that the veteran was 
seen for complaints of increasing depression during this 
period.  In May 1997, the veteran reported the onset of 
intrusive dreams some three weeks previously, and indicated 
that he experienced difficulty sleeping.  In June 1997, the 
veteran noted that he kept busy, and that he was involved 
with a men's group.  At that time, he was encouraged to 
venture out and take walks on a path near his house.  
However, by August 1997, the veteran indicated that he felt 
more depressed, although in November 1997, he was noted to 
serve as a volunteer during the day.  

A treatment note dated in January 1998 indicates that the 
veteran demonstrated emotional lability when recounting his 
World War II experiences.  In April 1998, the treating 
therapist observed that the veteran had become accustomed to 
experiencing chronic levels of depression, apathy, and 
helplessness.  He offered a diagnosis of Axis I PTSD and 
chronic major depression, but did not offer any opinion with 
respect to an Axis V global assessment of functioning (GAF) 
score which would provide some insight as to the veteran's 
overall level of functioning.  A treatment note dated in June 
1998 shows that the veteran presented with variable degrees 
of a depressed mood, and that his main problems with his 
memory appeared to be that he did not have much in his life 
worth remembering at that point in time.  The treating 
therapist offered that the veteran might benefit from 
becoming engaged in activities or in developing hobbies or 
other interests.  He further observed that the veteran 
maintained a sense of melancholy.  

The veteran underwent a VA rating examination in April 1998.  
The report of that examination shows that the veteran 
indicated that his symptoms had increased in severity.  The 
examiner observed that the veteran gave a brief account of 
his World War II experiences, and that he stated that he 
continued to experience nightmares and frequent recollections 
of past events.  The veteran indicated that he re-experienced 
traumatic events on a daily basis.  In addition, the veteran 
indicated that during times of other stress, his experiences 
became worse, and that he avoided speaking about his World 
War II experiences except around other veterans.  The veteran 
avoided certain activities which reminded him of the war, and 
he indicated that he had difficulty enjoying his life because 
of his memories.  

Further, the veteran reported experiencing some form of 
amnesia regarding certain traumatic events during the war.  
The veteran indicated that he experienced difficulty in 
maintaining long-term relationships, because other people did 
not think like he did, and stated that he felt detached from 
others.  He offered his opinion that he felt that he had a 
foreshortened future, and expressed surprise that he had 
lived as long as he had.  The veteran reported that he 
experienced survivor guilt over losing friends and comrades 
in the war, and reported experiencing difficulty in 
controlling angry outbursts.  With regard to sleep habits, 
the veteran noted that he experienced difficulty sleeping, 
and that he took Trazadone.  According to the veteran, his 
symptoms recurred on a transient basis ever since his 
discharge from service, but they had intensified following 
his retirement and the death of his wife in 1981.  After his 
wife died, the veteran offered that the stress associated 
with her passing resulted in PTSD symptomatology of a greater 
degree of severity and chronicity.  He indicated that other 
problems such as the difficulty he experienced in obtaining 
dental care from the VA exacerbated his PTSD.  The examiner 
observed that the veteran was experiencing increasing 
difficulty with respect to his social support, but also noted 
that it was difficult to properly assess his occupational 
impairment as he had been retired for some time.  

The examiner observed that the veteran had retired from his 
job as a printer in 1980, and that his wife of 37 years had 
died in 1981.  He lived alone, and worked in a hospital as a 
volunteer.  On examination, the veteran was observed to be 
well groomed and was friendly and cooperative during the 
interview.  At times, the examiner noted that the veteran 
became guarded and reluctant to discuss his past military 
experiences.  His speech was of normal rate and rhythm, and 
affect was appropriate with full range of emotion.  When 
discussing some stressful events such as his wartime 
experiences, the veteran was noted to have become tearful.  
He described his mood as "hanging in there," and his 
thought processes were characterized as logical, sequential, 
and pertinent.  The veteran's conversation was goal directed, 
but his thought content was significant for some suicidal 
ideation.  He indicated that at times, he felt like shooting 
himself, but refrained from doing so out of fear.  The 
veteran denied experiencing any homicidal ideations or 
hallucinations.  In addition, he did not demonstrate signs of 
delusional thought content or paranoia.  

The examiner noted that the veteran demonstrated significant 
signs of PTSD as noted above, and significant signs of 
associated dysthymia.  He was fully oriented, but recall 
appeared to be somewhat impaired.  Insight and judgment were 
characterized as "good" and "intact" respectively.  The 
examiner concluded with a diagnosis of Axis I PTSD and 
dysthymia, and also offered an Axis V GAF score of 40.  Under 
the Diagnostic Statistical Manual, 4th Edition (DSM-IV), a 
GAF score of 40 suggests some impairment in reality testing 
or communication (e.g., speech at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work, school, or family relations, and judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work. . .).  The examiner further observed 
that the veteran experienced a moderate degree of dysfunction 
in social impairment, with intermittent periods of depressed 
mood, anxiety, and suspiciousness.  Further, the veteran was 
noted to have some difficulty with mild memory loss, and the 
examiner stated that such symptoms did not appear to be 
related to age or dementia.  The examiner continued to state 
that the veteran suffered from a moderate degree of social 
impairment due to PTSD.  

Under the regulatory criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999). 

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the evidence 
supports a grant of an increased 50 percent evaluation, but 
does not approximate a degree of severity to warrant 
assignment of a higher, 70 percent evaluation.  When the 
veteran's 10 and 30 percent evaluations were assigned, he was 
noted to experience depression with moderate social 
impairment.  At the time, he was diagnosed with an overall 
Axis V GAF score of 60, which is generally consistent with 
moderate symptoms of a psychiatric disorder.  The evidence 
associated with the veteran's claims file after he submitted 
a new claim for an increased rating shows that his PTSD 
symptomatology, while still generally characterized as 
moderate, appears to have increased in severity.  

As noted, the clinical treatment records and examination 
reports generally show that the veteran complained of 
experiencing increasing depression and isolative behavior.  
While he did perform volunteer work at a hospital for an 
unspecified period, the evidence tended to show that he 
isolated himself from others to a greater extent in more 
recent years.  Further, the veteran was noted to experience 
nightmares, flashbacks, and intrusive recollections of his 
combat experiences which have become more frequent.  The 
Board notes that the report of the most recent VA rating 
examination indicated that the veteran experienced 
intermittent suicidal ideation and that he continued to 
suffer from a moderate degree of social impairment.  In this 
regard, the Board also notes that the examiner offered an 
Axis V GAF score of 40, which is suggestive of symptomatology 
to a greater degree than merely 'serious' and which involves 
some degree of delusional behavior.  

The Board acknowledges that the examination report does not 
show that the veteran meets the full criteria for assignment 
of a 50 percent evaluation for his PTSD.  In this regard, the 
Board observes that the veteran's speech was shown to be 
normal with appropriate range of affect and relatively mild 
memory loss.  However, the evidence shows that the veteran 
clearly has experienced occupational and social impairment 
with reduced reliability and productivity due to disturbances 
of motivation and mood, with objective evidence that he 
experiences difficulty in establishing and maintaining 
effective social relationships.  (The examiner noted that the 
veteran's occupational impairment could not be assessed 
because the veteran had been retired for some years).  

In any event, the Board finds that while the clinical 
evidence and the VA examination report do not reflect 
symptomatology fully consistent with a GAF score of 40, the 
VA rating examiner offered his opinion that the veteran's 
overall level of impairment was primarily due to his PTSD 
disability.  In that regard, the Board notes that to the 
extent that the veteran may have a greater degree of 
functional impairment due to disabilities other than his 
service-connected PTSD, which may account for his Axis V GAF 
score of 40, there is no indication of record that any 
medical professional has attempted to apportion those 
symptoms to the veteran's PTSD or to some other disorder.  
Accordingly, after resolving all reasonable doubt in favor of 
the veteran, the Board concludes that his symptomatology most 
nearly approximates the criteria for assignment of a 50 
percent evaluation.  See 38 C.F.R. § 4.7 (1999).  To that 
extent, his appeal is granted.  

However, the Board also observes that the criteria for 
assignment of a 70 percent evaluation have not been met.  The 
veteran's judgment, thinking, or mood have not been 
objectively shown to be productive of such a degree of 
functional impairment as to warrant assignment of a 70 
percent evaluation, and the veteran does not appear to 
experience near-continuous panic or engage in obsessional 
rituals to the extent that he cannot engage in routine 
activities.  His personal appearance and hygiene have 
consistently been shown to be "good," and he has been 
consistently shown to be fully oriented.  Therefore, the 
Board finds that assignment of an evaluation in excess of 50 
percent is not for consideration.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that the 
severity of his service-connected PTSD warrants an increased 
rating.  However, there has been no showing that the 
disability under consideration, PTSD, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran undergoes therapy for his PTSD, 
and that he is currently unemployed.  However, the Board also 
notes that he retired from his job as a printer in the early 
1980s, and that he currently performs volunteer service in a 
local hospital.  Further, there is no indication that he has 
ever been treated on an in-patient basis for his PTSD.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 50 percent 
evaluation for the veteran's PTSD is granted.  



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

